Citation Nr: 0330128	
Decision Date: 11/03/03    Archive Date: 11/13/03

DOCKET NO.  02-11 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUE

Entitlement to non-service-connected disability pension 
benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The veteran served on active duty from May 1971 to June 1972.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2001 decision by the RO in New 
Orleans, Louisiana which denied entitlement to non-service-
connected disability pension benefits.

REMAND

In his VA Form 9 (substantive appeal) received in July 2003, 
the veteran indicated that he wanted a hearing before a 
member of the Board (Veterans Law Judge) at the RO (i.e. a 
Travel Board hearing).  In an attached form dated the same 
day, he indicated that he wanted a Board hearing in 
Washington, DC.  In August 2002, the RO informed the veteran 
that it had placed his name on the list of those requesting 
Travel Board hearings.  He was advised that unless it heard 
otherwise, the RO would keep the veteran's name on the list 
of those awaiting Travel Board hearings, and that he would be 
advised when his hearing was scheduled.  The veteran has not 
indicated that he wanted a different type of hearing, nor has 
he withdrawn his hearing request.  

In light of the foregoing, the case is remanded to the RO for 
the following action:

The RO should afford the veteran an 
opportunity for a hearing before Veterans 
Law Judge at the RO.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


